Citation Nr: 1641544	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel
INTRODUCTION

The Veteran served on active duty from November 1992 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  In September 2013, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with VA examinations of the back and right shoulder in October 2013, pursuant to the September 2013 Board remand directives.  The examiner gave negative nexus opinions as to both disabilities.  However, the direct service connection opinions are supported by inadequate rationales.

Specifically, the direct service connection opinions rely entirely on an absence of diagnosis and treatment of back and right shoulder disabilities in service.  This narrow focus ignores the fact that service connection may be granted for any disease diagnosed after discharge, when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

These negative medical opinions do not discuss the Veteran's competent account of the onset of symptoms in service and their recurrence thereafter.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The opinions also fail to discuss whether the currently diagnosed disabilities could be related to any other aspects of the Veteran's service, to include diagnosis and treatment for myofascial pain syndrome in service (May 1993 STR), firing M-16 rifles, and working as petroleum supply specialist.  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds new opinions are needed to adjudicate this appeal.

Additionally, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran has been diagnosed with arthritis in both his lumbar spine and right shoulder, but no examiner has been asked to opine on whether the onset was within one year of separation.

Finally, the September 2013 Board remand directed the AOJ to request and obtain all records from Virtua Hospital in Voorhees Township, New Jersey, where the Veteran testified he was treated for back and shoulder injuries following a December 2012 automobile accident.  Via letter sent in October 2013, the AOJ complied and gave the Veteran an opportunity to identify these providers; to date the Veteran has not submitted the necessary authorization for VA to pursue obtaining the records.  On remand, he should be given another opportunity to do so.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary authorization from the Veteran, obtain all records from Virtua Hospital in Voorhees Township, New Jersey, pertaining to treatment for back and shoulder injuries following a December 2012 automobile accident.  Please notify the Veteran that he may provide copies of any outstanding relevant medical records in his possession.

Two attempts should be made to obtain these records, unless a formal finding can be made that a second request for such records would be futile.  All requests and responses, positive and negative, should be associated with the claims file and the Veteran should be notified of such.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his back and right shoulder symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any additional treatment records with the claims file, obtain a medical opinion from an appropriate VA evaluator to determine whether any current back and right shoulder disabilities are related to service.  The evaluator should review the claims file and note such review in the report.  If it is determined that a physical examination is necessary, one should be provided. A rationale must be given for all opinions.

For the purpose of providing opinions, unless the evaluator identifies specific medical evidence that indicates the Veteran's assertions are not accurate, the evaluator should accept as true (1) the Veteran's account of developing low back pain in the wake of altering his gait to compensate for his service-connected left foot symptoms; and (2) the Veteran's account of firing M-16 rifles and working as a petroleum supply specialist during service, and thereafter developing recurrent right shoulder pain that has progressively worsened over time.

Ask the evaluator:

a) Identify any disabilities of the back that have been present at any time since February 2007.

b) Identify any disabilities of the right shoulder that have been present at any time since June 2009.

c) For each identified back and right shoulder disability, state whether it is at least as likely as not that it had its onset in service or is otherwise related to service

Please acknowledge and discuss the Veteran's competent reports of symptoms during and since service, and the diagnosis and treatment of myofascial pain syndrome documented in May 1993 service treatment records.

d) If arthritis of the back and/or right shoulder is diagnosed, state whether it is at least as likely as not that the arthritis it had its onset within one year of discharge from service (by August 1996).

e) For each identified back disability, state whether it is at least as likely as not that the disability was caused or aggravated the by the Veteran's left foot disability (Tailor's bunion deformity of the left foot, with entrapment of branches to the lateral dorsal cutaneous nerves and degenerative joint disease of the fifth metatarsophalangeal joint).

If it is at least as likely as not that a back disability was aggravated by left foot disability, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

